UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-6780



DOUGLAS J. DODSON, JR.,

                                              Petitioner - Appellant,

          versus


TERRY A. O’BRIEN, Warden,

                                               Respondent - Appellee.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:06-cv-00105-sgw)


Submitted:   August 21, 2006              Decided:   September 1, 2006


Before WILKINSON and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Douglas J. Dodson, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Douglas J. Dodson, Jr., a federal prisoner,          appeals the

district court’s order denying relief on his 28 U.S.C. § 2241

(2000)    petition.       We    have   reviewed    the    record   and   find    no

reversible error. Accordingly, we affirm for the reasons stated by

the district court. Dodson v. O’Brien, No. 7:06-cv-00105-sgw (W.D.

Va. Feb. 14, 2006).           We dispense with oral argument because the

facts    and    legal   contentions     are    adequately   presented     in    the

materials      before   the    court   and     argument   would    not   aid    the

decisional process.



                                                                         AFFIRMED




                                       - 2 -